This is an attempt by Certiorari under Rule 34 of the Rules of this Court to review an interlocutory decree of the Circuit Court of Volusia County striking certain portions of a bill of complaint attacking a final decree of divorce. The record and the briefs have been examined and we find no ground sufficient to reverse the *Page 354 
decree below. The writ of certiorari is therefore denied and the judgment of the Chancellor affirmed.
Affirmed.
TERRELL, C. J., and WHITFIELD, BROWN, CHAPMAN and THOMAS, J. J., concur.
BUFORD, J., dissents.